     Case 1:20-cv-00119-BAH Document 61 Filed 05/12/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


DISTRICT OF COLUMBIA, et al.,

              Plaintiffs,

       v.                                                  Civil Action No. 1:20-cv-00119-BAH

U.S. DEPARTMENT OF AGRICULTURE, et al.,

              Defendants.



BREAD FOR THE CITY, et al.,

              Plaintiffs,

       v.
                                                           Civil Action No. 1:20-cv-00127-BAH
UNITED STATES DEPARTMENT OF
AGRICULTURE, et al.,

              Defendants.


                                NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Defendants United States Department of

Agriculture, George E. Perdue, III, and the United States of America, hereby appeal to the

United States Court of Appeals for the District of Columbia Circuit from this Court’s

March 13, 2020 Order and Memorandum Opinions, see ECF Nos. 50 and 51, filed on Lead

Docket No. 1:20-cv-00119.

Dated: May 12, 2020                  Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     ERIC R. WOMACK
Case 1:20-cv-00119-BAH Document 61 Filed 05/12/20 Page 2 of 2



                        Assistant Branch Director

                        /s/ Chetan A. Patil
                        CHETAN A. PATIL (DC 999948)
                        LIAM C. HOLLAND
                        Trial Attorneys
                        United States Department of Justice
                        Civil Division, Federal Programs Branch
                        P.O. Box No. 883
                        Ben Franklin Station
                        Washington, D.C. 20044
                        Tel.: (202) 305-4968
                        Fax: (202) 616-8470
                        Email: chetan.patil@usdoj.gov

                        Attorneys for Defendants




                              2
